This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1674

                                    State of Minnesota,
                                        Respondent,

                                             vs.

                                   Marco Allen Coney,
                                       Appellant.

                                    Filed July 5, 2016
                                        Affirmed
                                     Peterson, Judge

                             Hennepin County District Court
                               File No. 27-CR-13-17275

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Lee W. Barry, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Craig E. Cascarano, Minneapolis, Minnesota (for appellant)

       Considered and decided by Peterson, Presiding Judge; Bjorkman, Judge; and

Rodenberg, Judge.

                         UNPUBLISHED OPINION

PETERSON, Judge

       In this appeal from a conviction of a first-degree controlled-substance offense,

appellant argues that the police did not have a reasonable, articulable suspicion of criminal

activity to support the stop of his vehicle. We affirm.
                                        FACTS

      Minneapolis Police Officer Steven Lecy received information from a confidential

informant (CI) that a black male who goes by the name “D” would be driving a black

Dodge Magnum, license number UJT652, at the intersection of University Avenue

Southeast and 6th Avenue Southeast at approximately 10:50 p.m. The CI told Lecy that

“D” would have one ounce of cocaine on his person. Police searched a license-plate

database and police records and learned that the vehicle was registered to appellant Marco

Allen Coney, a black male.

      Lecy set up a surveillance team of eight officers in four squad cars near the

intersection of University and 6th Avenues; two cars were unmarked, and two were marked

but remained out of sight. As predicted by the CI, a black Dodge Magnum with license

number UJT652 drove eastbound on University Avenue past the unmarked cars and turned

north onto Sixth Avenue at about 10:18 p.m. The driver, who could be seen through a

partially open window, matched Coney’s description.

      An order was given to stop the Dodge. Sergeant Brian Anderson, who was driving

a marked squad car southbound on Sixth Avenue toward University Avenue turned on the

emergency lights and pulled in front of the Dodge, which was stopped in the northbound

lane. As Anderson and another officer started to get out of their squad car, the driver of

the Dodge put the Dodge in reverse and started driving backwards down Sixth Avenue

toward University Avenue at a high speed. After driving backwards for about one half of

a block, the Dodge crashed into a marked squad car that was approaching from behind.




                                            2
       Coney was taken from the Dodge and placed under arrest. During a search incident

to the arrest, officers recovered 36 grams (1.3 ounces) of cocaine and $3,270 in currency.

He was charged with first-degree controlled-substance crime and fleeing a police officer

in a motor vehicle.

       Coney made a pretrial motion to suppress all evidence obtained as a result of his

warrantless arrest. The district court denied the motion to suppress. Coney waived his

right to a jury trial, the parties stipulated to the facts contained in the complaint, and the

controlled-substance charge was submitted to the court for a trial on stipulated facts. The

district court found Coney guilty. The court dismissed the fleeing-a-police-officer charge,

and imposed a 72-month executed sentence for the controlled-substance conviction. This

appeal followed.

                                      DECISION

              When [an appellate court] review[s] a district court’s pretrial
              order on a motion to suppress evidence, the district court’s
              factual findings are reviewed under a clearly erroneous
              standard. But legal determinations, such as whether there was
              a seizure and, if so, whether that seizure was unreasonable, are
              reviewed de novo.

State v. Eichers, 853 N.W.2d 114, 118 (Minn. 2014) (citation omitted), cert. denied, 135

S. Ct. 1557 (2015). Even when findings of fact are based solely on documentary evidence,

they “shall not be set aside unless clearly erroneous.”1 State v. Shellito, 594 N.W.2d 182,

186 (Minn. App. 1999) (quoting Minn. R. Civ. P. 52.01).



1
  The factual record submitted to the district court with respect to Coney’s motion to
suppress included police reports written by officers who were at the scene of the stop.

                                              3
Legality of Investigative Stop

         The United States and Minnesota Constitutions guarantee individuals the right to be

free from unreasonable searches and seizures. U.S. Const. amend. IV; Minn. Const. art. I,

§ 10. The Fourth Amendment applies to an investigatory stop of a vehicle. United States

v. Cortez, 449 U.S. 411, 417, 101 S. Ct. 690, 694-95 (1981). The Minnesota Supreme

Court has held that the principles and framework of Terry v. Ohio, 392 U.S. 1, 88 S. Ct.

1868 (1968), apply when evaluating the reasonableness of seizures during traffic stops even

when a minor law has been violated. State v. Askerooth, 681 N.W.2d 353, 363 (Minn.

2004).

         Under Terry, a brief investigatory stop requires only reasonable suspicion of

criminal activity, rather than probable cause. 392 U.S. at 21-22, 88 S. Ct. at 1880. “The

police must only show that the stop was not the product of mere whim, caprice or idle

curiosity, but was based upon ‛specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that intrusion.’” State v. Pike, 551

N.W.2d 919, 921-22 (Minn. 1996) (quoting Terry, 392 U.S. at 21, 88 S. Ct. at 1880).

               While the [reasonable suspicion] standard is less demanding
               than probable cause or a preponderance of the evidence, it
               requires at least a minimal level of objective justification for
               making the stop. Police must be able to articulate more than
               an inchoate and unparticularized suspicion or hunch of
               criminal activity. They must articulate a particularized and
               objective basis for suspecting the particular person stopped of
               criminal activity.

State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008) (quotations and citation omitted).

“The reasonable suspicion standard can also be met based on information provided by a



                                              4
reliable informant. But information given by an informant must bear indicia of reliability

that make the alleged criminal conduct sufficiently likely to justify an investigatory stop

by police.” Id. at 393-94 (citations omitted).

       Coney argues that the CI was not reliable and that the details provided by the CI

“were entirely innocuous and lacked any incriminating aspects that might corroborate the

[CI’s] claim that [a]ppellant was selling drugs.”       But, in the context of making a

determination of probable cause for issuing a search warrant, the Supreme Court has

explained that “the relevant inquiry is not whether particular conduct is ‘innocent’ or

‘guilty,’ but the degree of suspicion that attaches to particular types of noncriminal acts.”

Illinois v. Gates, 462 U.S. 213, 243 n.13, 103 S. Ct. 2317, 2335 n.13 (1983).

       In Gates, police received an anonymous handwritten letter that described a routine

that Sue and Lance Gates followed to travel from Illinois to Florida to buy illegal drugs

and transport the drugs to Illinois. Id. at 225, 103 S. Ct. at 2325. An investigator learned

that an Illinois driver’s license had been issued to a Lance Gates and that an L. Gates had

made an airline reservation for a flight from Chicago to West Palm Beach, Florida. Id. at

225-26, 103 S. Ct. at 2325-26. Investigators observed Gates as he boarded the flight in

Chicago, and, when he arrived in Florida, investigators observed Gates as he followed the

routine described in the letter. Id. at 226, 103 S. Ct. at 2326. These facts were presented

to an Illinois judge who issued a search warrant for the Gateses’ car and home. Id. Police

who were waiting for the Gateses when they returned home by car from Florida searched

their car and home and found marijuana, weapons, and other contraband. Id. at 227, 103

S. Ct. at 2326.


                                             5
        The Supreme Court determined that, by itself, the anonymous letter would not

provide the basis for determining that there was probable cause to believe that contraband

would be found in the Gateses’ car and home. Id. But, because the information in the letter

was reasonably corroborated by other matters within the investigator’s knowledge, the

judge who issued the warrant could rely on the letter. Id. at 243-44, 103 S. Ct. at 2335.

The Supreme Court explained:

              The corroboration of the letter’s predictions that the Gateses’
              car would be in Florida, that Lance Gates would fly to Florida
              in the next day or so, and that he would drive the car north
              toward Bloomingdale all indicated, albeit not with certainty,
              that the informant’s other assertions also were true. . . .
              . . . [T]he anonymous letter contained a range of details relating
              not just to easily obtained facts and conditions existing at the
              time of the tip, but to future actions of third parties ordinarily
              not easily predicted. The letterwriter’s accurate information as
              to the travel plans of each of the Gateses was of a character
              likely obtained only from the Gateses themselves, or from
              someone familiar with their not entirely ordinary travel plans.
              If the informant had access to accurate information of this type
              a magistrate could properly conclude that it was not unlikely
              that he also had access to reliable information of the Gateses’
              alleged illegal activities.

Id. at 244-45, 103 S. Ct. at 2335-36. The Supreme Court concluded that the corroborated

letter was sufficiently reliable to establish probable cause to search because “[i]t is enough

that there was a fair probability that the writer of the anonymous letter had obtained his

entire story either from the Gateses or someone they trusted. And corroboration of major

portions of the letter’s predictions provides just this probability.” Id. at 246, 103 S. Ct. at

2336.




                                              6
       Because the corroborated letter in Gates was sufficient to establish probable cause

to issue a search warrant, we conclude that the CI’s tip that Coney would be carrying

cocaine at a specific place and time in a specific automobile, together with corroboration

by the police of most of the details provided in the tip, were sufficient to establish the less

demanding standard of reasonable suspicion needed to justify an investigative stop. Like

the letter in Gates, the CI’s tip predicted Coney’s future behavior, and police did not stop

Coney until they observed the predicted behavior. The only detail in the tip that police did

not corroborate before making the stop was that Coney was carrying cocaine, and the

accuracy of the corroborated details established the reliability needed to make the alleged

criminal conduct sufficiently likely to justify an investigatory stop by police.

       Furthermore, unlike the letter writer in Gates, the CI was not anonymous; Officer

Lecy knew the CI. This court held in State v. Balenger, 667 N.W.2d 133, 138 (Minn. App.

2003), review denied (Minn. Oct. 21, 2003), that “uncorroborated anonymous tips provided

to police face to face are sufficiently reliable to justify an investigative stop, because the

tipster puts himself in a position where his identity might be traced, and he might be held

accountable for providing any false information.” Because the CI’s tip about Coney was

both corroborated and provided by a known person who could be held accountable for

providing any false information, the CI’s tip was more reliable than the tip in Balenger.

       Coney argues that State v. Cook, 610 N.W.2d 664 (Minn. App. 2000), is

controlling. In Cook, this court held that innocuous descriptive information provided by a

confidential reliable informant (CRI) was insufficient to establish probable cause to arrest

the defendant because the basis of the CRI’s knowledge was unknown. 610 N.W.2d at


                                              7
668-69. This court listed the details provided by the CRI, including “a description of [the

defendant’s] clothing, physical appearance, vehicle, and present location,” but noted that

“police did no independent corroboration other than to verify” innocent details provided

by the CRI. Id. at 668. This court concluded that “the details provided by the CRI did not

predict any future behavior on [the defendant’s] part,” and were “easily obtainable by

anyone, not necessarily by someone with inside information on [the defendant.]” Id. at

669 (emphasis added). Unlike the information that the CRI provided in Cook, the details

that the CI provided to Lecy predicted Coney’s future behavior, and the police corroborated

the details, which established the reliability of the CI’s tip.

Intervening Occurrence

       We further conclude that Coney’s attempting to flee and crashing into the squad car

were intervening facts sufficient to justify the officers’ arrest and search of Coney. Coney

was seized when Officer Anderson illuminated his flashing lights and pulled into Coney’s

lane to stop his vehicle. See State v. Bergerson, 659 N.W.2d 791, 795-96 (Minn. App.

2003) (concluding that defendant was seized when a police car with red lights flashing

followed immediately behind defendant’s car for some time). Instead of cooperating when

confronted by police, Coney attempted to flee and crashed into a squad car.

       Fleeing by means of a motor vehicle a peace officer who is acting in the lawful

discharge of an official duty is a felony. Minn. Stat. § 609.487, subd. 3 (2014). Police

may arrest a felony suspect without an arrest warrant in any public place, provided that

they have probable cause, and, if an arrest is valid, police may conduct a warrantless search




                                               8
of the arrestee as an incident of the arrest. State v. Walker, 584 N.W.2d 763, 766 (Minn.

1998).

                       When police have arrested a suspect without a warrant,
               the test is whether the officers in the particular circumstances,
               conditioned by their own observations and information and
               guided by the whole of their police experience, reasonably
               could have believed that a crime had been committed by the
               person to be arrested. A determination of whether the police
               had probable cause to arrest is a determination of constitutional
               rights, and this court makes an independent review of the facts
               to determine the reasonableness of the police officer’s actions.

State v. Olson, 436 N.W.2d 92, 94 (Minn. 1989).

         The police observed Coney as he fled after Anderson pulled his squad car in front

of Coney and activated the flashing lights. Based on these observations, the police

reasonably could have believed that Coney had committed a crime. Because the police had

probable cause to arrest, the arrest and the search that followed were lawful.

         Affirmed.




                                              9